DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Incorporation by Reference
Here, the examiner merely notes that any incorporation by reference of “essential material” (MPEP 608.01(p), I., A.) by reference to a European publication (e.g., at published paragraphs [0028], [0038], etc.) of the specification is/would be improper.  Therefore, the examiner does not look to the European publication to either support or  interpret/construe the present claims.  See 37 CFR 1.57(d) and MPEP 608.01(p), I., A., 2.[1]
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver assistance system” and “crop sensor system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 to 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 and 3, applicant has not described, in sufficient detail, by what algorithm2, or by what steps or procedure3, he implemented a harvesting process strategy that related to the “minimization” of vibration components in the temporal layer height flow for a predetermined vibration frequency or a predetermined vibration frequency range, or he determined the vibration coefficient of a vibration component in the temporal layer height flow for the predetermined vibration frequency or the predetermined vibration frequency range and caused the harvesting process strategy to comprise a minimization of the vibration coefficient, but rather applicant has only described a desired result without sufficient detail for evidencing to one of ordinary skill in the art that he possessed the full scope4 of minimizing the vibration components or determining/minimizing the vibration coefficient under any/all possible harvesting process strategy conditions as are (or would be) covered by the claim.
In this respect, applicant apparently simplistically describes (e.g., as a hypothetical modelled response only; see 6b in FIG. 2) the minimization of vibration components/coefficient in the specification as if the minimization is a simple direct function of  cutting table length for a given throughput value (FIG. 6) as the only provided example, but then he claims a vibration minimization based not necessarily on (and therefore not limited to) cutting table length for a given throughput value, but that would cover/encompass any and all other height flow/throughput vibration minimizations that might be devised/discovered in the future, perhaps based on reel height for a given crop, reel position for a given moisture content of a given crop, reel speed delta relative to machine travel speed[5] for a given machine travel speed, conveyor angle for a given reel to auger spacing, etc., thereby to attempt to exclude others from the broad desired result of any all such vibration minimizations that applicant himself apparently has not evidenced possessing in the specification.6  Accordingly, the examiner believes that applicant has only described in the specification a desired result (the simplistic vibration minimization) without sufficient detail for evidencing to those skilled in the art that he possessed the full scope of minimizing the vibration components or determining/minimizing the vibration coefficient under any/all possible harvesting process strategy conditions as are covered by the claim.
In this respect also, applicant has also not described, in sufficient detail, by what algorithm or by what steps or procedure how he minimized the vibration components/coefficient  “for a predetermined vibration frequency or a predetermined vibration frequency range”, e.g., as part of a vibration analysis.  Again, while applicant apparently shows a desired result in FIG. 6, and indicates at published paragraph [0015] that, “Fundamentally, the vibration coefficient corresponds to the concept of the Fourier coefficient insofar as the vibration analysis is a Fourier analysis”, no algorithm for minimization of vibration components/coefficient that is “for a predetermined vibration frequency or a predetermined vibration frequency range”, or even for obtaining such components or coefficient as they may relate to a frequency or frequency range, and the “vibration analysis” of claim 1 is not even limited to a “Fourier analysis” as the only disclosed example might support.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, the possession of the full scope of the claimed invention.
Claims 1 to 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5[7], “a temporal layer height flow is adjusted” is fully indefinite from the teachings of the specification that clarifies neither i) what a “temporal layer” is with reasonable certainty8 (e.g., does this require some sort of layer that varies with time to be present in the machine claim that would render the claim indefinite9?), nor ii) what a “height flow” is with reasonable certainty, nor how such a temporal layer height flow (whatever that is) would be “[is] adjusted” in a machine claim without rendering that claim indefinite.10
In claim 1, lines 11ff, “the cutting apparatus parameters of the cutting table length, horizontal reel position and vertical reel position . . .” has no proper antecedent basis (in at least two respects) and is also unclear e.g., with the cutting table, the reel, etc. not particularly cooperating as claimed, not being particularly connected as claimed, not being particularly arranged in the machine as claimed, and/or not even being required as structural elements of the machine or integrated in any way into any structure or function of the claim.  This is vague and unclear.
In claim 1, line 13, “so as to be adapted to one another” is fully indefinite from the teachings of the specification (e.g., is this facially subjective with no objective standard given for determining whether the parameters are or are not “adapted to one another”, or are any such parameters implicitly adapted to one another merely by existing at the same time, existing in the same machine, e.g., if they might possibly/perhaps be used together, etc.?)
In claim 1, line 14, “[conveys these parameters] in order to implement a harvesting process strategy in an ongoing harvesting operation” is fully indefinite from the teachings of the specification (e.g., is applicant claiming both the machine and its method of use in the same claim, so as to render the claim indefinite per MPEP 2173.05(p), II.?  And how does mere conveying of parameters particularly result in any “implement[ation]” of a harvesting process strategy in an ongoing harvesting operation, and what does such an “in order to” limitation require in a machine claim?)
In claim 1, lines 15ff, “wherein the signal evaluation comprises a vibration analysis of the temporal layer height flow at least for producing the cutting table length” is fully indefinite from the teachings of the specification (e.g., what is “the signal evaluation”, what is a “vibration” of a “height flow” of a “temporal layer”, how is such vibration analyzed and how/by what is the analysis performed in the claim, what constitutes the vibration analysis in the claim or is the vibration analysis something that might have occurred previously in a non-descript and/or unclaimed way or manner in/for [making] the machine, like a product-by-process, etc.?)
In claim 2, lines 2ff, “[the harvest processing strategy] relates to the minimization of vibration components in the temporal layer height flow . . .” is indefinite from the teachings of the specification (e.g., how does the harvest process strategy, whatever that is or might be or comprise in a machine claim, somehow “relate[]” to “the minimization of vibration components . . .” (which also has no apparent antecedent basis), how, in what, and under which conditions of an infinite number of possible conditions (for example only, crop conditions and type, reel height and position, reel speed, reel speed delta relative to machine travel speed, auger speed, conveyor inclination angle, conveyor capacity and friction) is the minimization of vibration components somehow defined or modeled in/for/by the claim, is this minimization a minimization in a true sense (an absolute minimum, that cannot be improved upon in any manner e.g., by adjusting any aspect of the harvesting machine) or is it just a relative minimum that only accounts for perhaps only a single variable (cutting table length) or two variables, and even that only perhaps in a modeled (not even actual) sense[11], etc.
In claim 3, lines 2ff, “a determination of a vibration coefficient of a vibration component in the temporal layer height flow for a predetermined frequency or a predetermined frequency range” is indefinite from the teachings of the specification because it is unclear how the vibration coefficient is both defined and determined, and how it would be determined, with reasonable certainty, for a predetermined frequency and/or a predetermined frequency range.
In claim 3, lines 5ff, “a minimization of the vibration coefficient” is indefinite from the teachings of the specification because it is unclear how the vibration coefficient is defined, and what “a minimization” of the vibration coefficient is, under what conditions the minimization might occur, whether the “minimization” is a true minimization, whether it might only account for a single variable or two variables, and whether it might only be a modeled or expected (not even actual) minimization.
In claim 7, lines 3 to 5, “wherein an initial characteristic diagram used in the computing device forms an initial state of the characteristic diagram” is unclear from the teachings of the specification (and apparently circular in logic12), and indefinite in the claim context (e.g., “initial” in what respect?)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 8 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al. (European, 2681984; EPO machine translation attached) in view of Neu et al. (European, 3300580; EPO machine translation attached).
Behnke et al. (EP, ‘984) reveals:
per claim 1, an agricultural harvesting machine [e.g., the self-propelled combine harvester of FIG. 1] comprising:
a cutting apparatus [e.g., the cutting unit 2, etc.] formed as a header [e.g., the cutting unit 2 is called a “header” in the machine translation of the reference list] for cutting and picking up crop of a crop stand [e.g., the crop having the stand height 53 as shown in FIG. 2],
an inclined conveyor [e.g., 11] arranged downstream of the cutting apparatus and in which a temporal layer height flow is adjusted [e.g., the signal characterizing the crop flow (e.g., “’crop flow’ parameter” in paragraph [0041]), as shown in FIGS. 3 and 6, including the minimum fluctuation range (ΔGFmin and/or the maximum fluctuation range ΔGFmax as shown in FIG. 6], and
a driver assistance system [e.g., the system, including the control panel (e.g., 30, 31) in the driver’s cab, that “relieve[s]” the driver of making manual adjustments; e.g., paragraphs [0014], [0026], etc., when the setting is changed to, “automatic operation”] configured for controlling at least the cutting apparatus, the driver assistance system comprising a computing device [e.g., the control unit 32 including the memory 57, display 31, etc., described as a “computing unit” at paragraph [0026]] and a sensor arrangement with a crop sensor system [e.g., 40 (e.g., 40-44), etc.] configured for determining crop parameters of the crop stand and a layer height sensor for determining the temporal layer height flow [e.g., the crop quantity measuring device of paragraph [0016] implemented as a layer height potentiometer, a measuring device for determining deflection of a conveyor chain, etc.; and/or the torque of the auger used for this purpose (paragraph [0017]); and as detected at 36, etc. in FIG. 7],
wherein, based on an evaluation of sensor signals of the sensor arrangement [e.g., 40-44, etc.], the computing device simultaneously generates at least the cutting apparatus parameters of the cutting table length [e.g., suggested at paragraph [0022]], horizontal reel position [e.g., the longitudinal position of the reel 8 as controlled at 60 in FIG. 7] and vertical reel position [e.g., so that the fluctuations in the crop flow are used to continually adjust the height of the reel 8; e.g., paragraph [0024]; and as controlled at 58 in FIG. 7] so as to be adapted to one another and conveys these parameters to the cutting apparatus [e.g., as shown and described with respect to FIGS. 3, 7, etc.] in order to implement a harvesting process strategy in an ongoing harvesting operation, and wherein the signal evaluation comprises a vibration analysis of the temporal layer height flow [e.g., as shown in FIG. 6 (and in FIGS. 4 and 5)] at least for producing the cutting table length [e.g., for the cutting table length, the horizontal reel position, and the vertical reel position which would all implicitly (to one of ordinary skill in the art) cause/affect the minimal fluctuation range ΔGFmin shown in FIG. 6];
While Behnke et al. (EP, ‘984) teaches that the cutting table should be moved forward e.g., during the harvest of rape[seed] at paragraph [0022], it may be alleged that he does not specifically teach that the cutting table length, the horizontal reel position, and the vertical reel position are all adapted to one another and controlled in a harvesting process, and wherein a vibration analysis of the temporal layer height flow is utilized (in a non-descript way) for producing the cutting table length.
However, in the context/field of a similar self-propelled combine harvester aimed at ensuring “even crop flow” (paragraph [0005]) or “a more even crop supply” (paragraph [0006]), Neu et al. (EP, ‘580) teaches e.g., at paragraphs [0015], [0018], etc. that the cutting table length is controlled depending on e.g., the actual reel height and/or the horizontal position of the reel.  See also claim 4.  Neu et al. (EP, ‘580) also teaches e.g., at paragraph [0053] that a (horizontal/longitudinal) displacement of the reel by a differential (horizontal) amount x1 along the reel arm 18 must be made in order to adjust the reel height vertically by a rectilinear displacement in the y direction, and the use of e.g., a stereo camera or laser or radar sensor for determining the crop level (inventory height Hb, FIG. 1(b)) in front of the combine.
It would have been obvious at the time the application was filed to implement or modify the Behnke et al. (EP, ‘984) self-propelled combine harvester i) so that, in addition to adjusting the reel height in the vertical direction to minimize crop flow fluctuation (FIG. 6 in Behnke et al. (EP, ‘984)), the reel position would have also been adjusted along the reel arm (18) for effecting vertical adjustment of the reel height in the manner desired, as suggested by Behnke et al. (EP, ‘984) at 60 in FIG. 7 and as taught by Neu et al. (EP, ‘580), ii) so that the cutting table length would have also been adapted to the reel height and reel position and/or crop/stand/inventory level/height when the reel height was adjusted in order to minimize the crop flow fluctuation, as suggested by Behnke et al. (EP, ‘984) himself and as taught by Neu et al. (EP, ‘580), and iii) so that the front-end sensor suggested by Behnke et al. (EP, ‘984) would have been a distance sensor such as a stereo camera or a laser or radar sensor, as taught at paragraph [0023] of Neu et al. (EP, ‘580) to measure and record (beforehand) in a data memory 591 the crop/stand/inventory height/level Hb in the area to be harvested (e.g., paragraphs [0056], etc.), in order that crop flow fluctuation would have remained within the range (ΔGFmin) clearly shown/desired in FIG. 6 of Behnke et al. (EP, ‘984), which he taught that it did and was intended to remain within, in order that a more even crop supply would be provided as taught by Neu et al. (EP, ‘580), in order that the optimal reel height would be calculated based on the recorded crop/stand/inventory height/level Hb as taught by Neu et al. (EP, ‘580) detected using e.g., stereo cameras, a laser or radar sensor, etc. as known/obvious/equivalent/conventional methods of detecting crop height, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Behnke et al. (EP, ‘984) self-propelled combine harvester would have rendered obvious:
per claim 1, a driver assistance system [e.g., the system, including the control panel (e.g., 30, 31) in the driver’s cab of Behnke et al. (EP, 984), that “relieve[s]” the driver of making manual adjustments; e.g., paragraphs [0014], [0026], etc., when the setting is changed to, “automatic operation”] configured for controlling at least the cutting apparatus, the driver assistance system comprising a computing device [e.g., the control unit 32 in Behnke et al. (EP, ‘984) including the memory 57, display 31, etc., described as a “computing unit” at paragraph [0026]] and a sensor arrangement with a crop sensor system [e.g., 40 (e.g., 40-44), etc. in Behnke et al. (EP, ‘984)] configured for determining crop parameters of the crop stand and a layer height sensor for determining the temporal layer height flow [e.g., the crop quantity measuring device of paragraph [0016] in Behnke et al. (EP, ‘984) implemented as a layer height potentiometer, a measuring device for determining deflection of a conveyor chain, etc.; and/or the torque of the auger used for this purpose (paragraph [0017]); and as detected at 36, etc. in FIG. 7],
wherein, based on an evaluation of sensor signals of the sensor arrangement [e.g., 40-44, etc. in Behnke et al. (EP, ‘984); e.g., 9, etc. in Neu et al. (EP, ‘580)], the computing device simultaneously generates at least the cutting apparatus parameters of the cutting table length [e.g., suggested at paragraph [0022] in Behnke et al. (EP, ‘984); and as taught at paragraphs [0015], [0018], etc. in Neu et al. (EP, ‘980)], horizontal reel position [e.g., the longitudinal position of the reel 8 as controlled at 60 in FIG. 7 of Behnke et al. (EP, ‘984); and as taught at paragraphs [0053], etc., FIG. 1(c), etc. in conjunction with the differential amount x1 in Neu et al. (EP, ‘580)] and vertical reel position [e.g., in Behnke et al. (EP, ‘984), so that the fluctuations in the crop flow are used to continually adjust the height of the reel 8; e.g., paragraph [0024]; and as controlled at 58 in FIG. 7 of Behnke et al. (EP, ‘984); and as taught at claims 1, etc. and in conjunction with FIGS. 1(c), 1(d), 2, etc. in Neu et al. (EP, ‘580)] so as to be adapted to one another and conveys these parameters to the cutting apparatus [e.g., as shown and described with respect to FIGS. 3, 7, etc. in Behnke et al. (EP, ‘984); and in conjunction with FIG. 1(d) in Neu et al. (EP, ‘580)] in order to implement a harvesting process strategy in an ongoing harvesting operation, and wherein the signal evaluation comprises a vibration analysis of the temporal layer height flow [e.g., as shown in FIG. 6 (and in FIGS. 4 and 5) of Behnke et al. (EP, ‘984); and to provide even/more even crop flow as taught at paragraphs [0005], [0006], etc. in Neu et al. (EP, ‘580)] at least for producing the cutting table length [e.g., for the cutting table length, the horizontal reel position, and the vertical reel position in Behnke et al. (EP, ‘984) which would all implicitly (to one of ordinary skill in the art) cause/affect the minimal fluctuation range ΔGFmin shown in FIG. 6];
per claim 2, depending from claim 1, wherein the harvesting process strategy relates to the minimization of vibration components in the temporal layer height flow for a predetermined vibration frequency or a predetermined vibration frequency range [e.g., as taught by Behnke et al. (‘984), see e.g., FIG. 6; and by Neu et al. (EP, ‘580) e.g., at paragraphs [0005], [0006], etc.], and wherein, in order to implement this harvesting process strategy, the computing device is configured to generate at least the cutting table length and convey the cutting table length to the cutting apparatus [e.g., as suggested by Behnke et al. (EP, ‘984) at paragraph [0022], and as taught by Neu et al. (EP, ‘580) e.g., at paragraph [0015], FIG. 1(d), etc.];
per claim 3, depending from claim 1, wherein the vibration analysis includes a determination of a vibration coefficient of a vibration component in the temporal layer height flow for a predetermined vibration frequency or a predetermined vibration frequency range [e.g., as shown in FIG. 6 of Behnke et al. (EP, ‘984) with both the (vibration) frequency (as a predetermined frequency) and (actual) frequency range being shown in the FIG.], wherein the harvesting process strategy comprises a minimization of the vibration coefficient, and wherein the computing device produces at least the cutting table length and conveys the cutting table length to the cutting apparatus for implementing the harvesting process strategy [e.g., as suggested by Behnke et al. (EP, ‘984) at paragraph [0022], and as taught by Neu et al. (EP, ‘580) e.g., at paragraph [0015], FIG. 1(d), etc.];
per claim 4, depending from claim 2, wherein the predetermined vibration frequency or predetermined vibration frequency range lies between 0.5 Hz and 10 Hz [e.g., it would have been obvious (to one of ordinary skill in the art) that the frequency range(s) shown in FIGS. 4 to 6 of Behnke et al. (EP, ‘984) would have been (at least partly) implicitly/obviously within the range from 0.5 Hz to 10 Hz, e.g., during harvesting when the crop flow was fluctuating, e.g., when the crop flow was obviously fluctuating at that/those frequency/ies, during conventional harvesting];
per claim 8, depending from claim 1, wherein the computing device is configured to generate the horizontal reel position so as to be adapted to the cutting table length in such a way that the horizontal reel position results in a predetermined linear relationship to the cutting table length [e.g., as described by Neu et al. (EP, ‘580) e.g., at paragraphs [0015], [0018], etc. and in conjunction with FIG. 1(c), etc.];
per claim 9, depending from claim 1, wherein the crop sensor system has a crop stand height sensor configured for measuring the crop stand height in an area in front of the harvesting machine [e.g., as taught by both Behnke et al. (EP, ‘984) at 40, etc. and Neu et al. (EP, ‘580) at 9, etc.], and in wherein the computing device is configured to generate a crop stand height map for the area in front of the harvesting machine from the sensor signals of the crop stand height sensor [e.g., the stand height 53 at each harvesting position, in Behnke et al. (EP, ‘984); and the recorded data of the stand height HB (e.g., paragraphs [0009], [0042], [0056], etc.), in Neu et al. (EP, ‘580)] and generate the vertical reel position based on the crop stand height map;
per claim 10, depending from claim 9, wherein the crop stand height sensor is a distance sensor [e.g., as taught at paragraph [0023] in Neu et al. (EP, ‘580), “Such a front-end sensor is preferably a laser sensor or a camera, in particular a stereo camera. The use of radar sensors, ultrasonic sensors or other sensors of other types is also preferred.”];
per claim 11, depending from claim 9, wherein the crop sensor system has at least one camera sensor [e.g., as taught by Behnke et al. (EP, ‘984) and/or by the stereo cameras in Neu et al. (EP, ‘580)], and wherein the computing device is configured to expand the crop stand height map based on sensor signals of the at least one camera sensor [e.g., as would have been obvious from the teachings of paragraph [0056] in Neu et al. (EP, ‘580) where the recorded crop level in a data memory 591 can be used “[a]lternatively or additionally” with the sensor data S9 from the front sensor 9 for calculating the optimum reel height Hhi];
Claims 9 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al. (European, 2681984; EPO machine translation attached) in view of Neu et al. (European, 3300580; EPO machine translation attached) as applied to claim 1 above, and further in view of Boyd et al. (2016/0106038).
Behnke et al. (EP, ‘984) as implemented or modified in view of Neu et al. (EP, ‘580) has been described above.
The implemented or modified Behnke et al. (EP, ‘984) self-propelled combine harvester may not expressly reveal that the crop/stand/inventory height/level Hb recorded in the memory is a map, and that the map is expanded using the distance sensor, although the examiner considers these features to be implicit or obvious, as described above, even without further teaching.
However, in the context/field of a sensor equipped agricultural harvester, Boyd et al. (‘038) teaches e.g., in FIG. 8, at paragraphs [0045]ff, etc. that a field map of the area in front of the combine harvester 50 is produced from data collected by the sensor(s) 52 and is used to determine approaching field conditions and control operational parameters of the harvester including header height, etc.
It would have been obvious at the time the application was filed to implement or further modify the Behnke et al. (EP, ‘984) self-propelled combine harvester so that a crop stand map, as taught by Boyd et al. (‘038) and shown e.g., in FIG. 8, would have been generated and expanded as the harvester was harvesting crops and the at least one sensor 40 (40 to 44) etc. was sensing the (obviously changing conditions/heights of the) approaching crops, in order that operational  parameters would have been controllable in accordance with the crop stand map, as taught by Boyd et al. (‘638), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Behnke et al. (EP, ‘984) self-propelled combine harvester would have rendered obvious:
per claim 9, depending from claim 1, wherein the crop sensor system has a crop stand height sensor configured for measuring the crop stand height in an area in front of the harvesting machine [e.g., as taught by both Behnke et al. (EP, ‘984) at 40, etc. and Neu et al. (EP, ‘580) at 9, etc.], and in wherein the computing device is configured to generate a crop stand height map [e.g., as taught by Boyd et al. (‘038) e.g., in FIG. 8 and at paragraphs [0045]ff, etc. for controlling operating parameters of the harvester] for the area in front of the harvesting machine [e.g., as shown in FIGS. 8, etc. of Boyd et al. (‘638)] from the sensor signals of the crop stand height sensor [e.g., the stand height 53 at each harvesting position, in Behnke et al. (EP, ‘984); and the recorded data of the stand height HB (e.g., paragraphs [0009], [0042], [0056], etc.), in Neu et al. (EP, ‘580)] and generate the vertical reel position based on the crop stand height map;
per claim 10, depending from claim 9, wherein the crop stand height sensor is a distance sensor [e.g., as taught at paragraph [0023] in Neu et al. (EP, ‘580), “Such a front-end sensor is preferably a laser sensor or a camera, in particular a stereo camera. The use of radar sensors, ultrasonic sensors or other sensors of other types is also preferred.”];
per claim 11, depending from claim 9, wherein the crop sensor system has at least one camera sensor [e.g., as taught by Behnke et al. (EP, ‘984) and/or by the stereo cameras in Neu et al. (EP, ‘580)], and wherein the computing device is configured to expand the crop stand height map [e.g., as taught by Boyd et al. (‘038) e.g., in FIG. 8 and at paragraphs [0045]ff, etc. for controlling operating parameters of the harvester] based on sensor signals of the at least one camera sensor [e.g., as would have been obvious from the teachings of paragraph [0056] in Neu et al. (EP, ‘580) where the recorded crop level in a data memory 591 can be used “[a]lternatively or additionally” with the sensor data S9 from the front sensor 9 for calculating the optimum reel height Hhi];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Diekhans et al. (2003/0184747) teaches at paragraph [0025] mapping the height of standing crop using several (radar) measuring devices 50, and delivering a corresponding map with location-related information for controlling and adjusting the agricultural machine 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Quoting, in part, the MPEP, “. . . Any underlying objection or rejection (e.g., under 35 U.S.C. 112 ) should be made by the examiner until applicant corrects the improper incorporation by reference by submitting an amendment to amend the specification or drawings to include the material incorporated by reference. A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g). . . .”
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        5 As is known in the art, this “delta” is a speed difference between the linear speed of the reel circumference and the linear travel speed of the machine, and is regularly (during harvesting) controlled to be e.g., between about +10% to +20% depending on the crop or harvesting conditions.
        6 That is, neither claim 2 nor claim 3 apparently requires that the minimization is based on the cutting table length, as might be commensurate with the only example provided by applicant in the specification (see FIG. 6).  All that these claims require is that the (indefinite) “harvesting process strategy” includes in some manner or respect the conveying of a cutting table length to the cutting apparatus, e.g., as would apparently be the case when harvesting with any machine having an (or a conventional) adjustable cutting table length.
        7 The examiner uses the line numbers of the claim itself as filed, rather than the line numbers on the filed application page, for providing location information regarding each claim.
        8 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        9 E.g., because it would be unclear when infringement would occur, initially when the machine was made or sold, or subsequently when it was used in a field for harvesting crops and the temporal layer height flow was actually adjusted?  See MPEP 2173.05(p), II.
        10 For example only, when would infringement occur, when the machine with the cutting apparatus, the conveyor, and the driver assistance system is initially made or sold, or subsequently when the temporal layer height flow “is [actually] adjusted”, whatever that means, for example by actually operating/using the machine?  See e.g., MPEP 2173.05(p), II.
        11 For example only, applicant’s own prior art publication EP 2681984 A1 teaches that crop flow fluctuations are minimized (FIG. 6 and paragraph [0042]) by adjusting the reel support, yet in the present application applicant somehow “minimizes
        12 How can something form the initial state of itself?